[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION FOR ALIMONY PENDENTE LITE
The Court denies the defendant's motion for alimony pendente lite. The Court has considered the statutory criteria and finds that the defendant is 41 years of age and is in good health. He is skilled in carpentry and cabinetmaking, and has started a cabinetmaking business with a partner. While he has not been a cabinetmaker since his marriage to the plaintiff in 1996, he had an earning capacity of $80,000 as a cabinetmaker. He is presently capable of earning $600/wk as a carpenter. He has chosen not to work as such because he wishes to re-enter the cabinetmaking business and he requires $150,000 to start up such a business. He claims that $1000 a week as alimony pendente lite would assist him in this goal. While he shows no income on his financial affidavit, he works constantly. He barters labor for services and products but there is no indication on his financial affidavit as to what he receives and how much he works. Furthermore, he obtained $6000 from his wife's credit cards without authorization in fall 1998 and received $1500 from her for rent. In addition he CT Page 4741 does not pay $250 per week in mortgage payments. It is unclear how he pays $100 per week child support for the support of a child from an earlier marriage. The many questions arising from his financial affidavit and testimony prevent him from meeting his burden of proof.
Leheny, J.